In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Nassau County (Marks, J.), dated November 7, 2007, which denied his objections to an order of the same court (Kahlon, S.M.), dated August 8, 2007, which, after a hearing, granted the mother’s petition for an upward modification of his child support obligation as set forth in a judgment of divorce, from the monthly sum of $1,325 to the monthly sum of $2,129.
Ordered that the order dated November 7, 2007 is affirmed, with costs.
The Family Court providently exercised its discretion in applying the statutory percentage of 29% (see Family Ct Act § 413 [1] [b] [3] [iii]) to the portion of the parents’ combined income which exceeded $80,000 (see Family Ct Act § 413 [1] [c] [1], [2], [3]; Matter of Cassano v Cassano, 85 NY2d 649, 655 [1995]; Levy v Levy, 39 AD3d 487, 488 [2007]; Matter of Lachman v LeJemtel, 19 AD3d 421, 421-422 [2005]; Mellen v Mellen, 260 AD2d 609, 610 [1999]). The Family Court sufficiently articulated the reasons for applying the statutory percentage to the combined income over $80,000 and its determination indicates that it carefully considered the parties’ circumstances and the children’s needs (see Matter of Cassano v Cassano, 85 NY2d at 655; Anderson v Anderson, 50 AD3d 610 [2008]; Bains v Bains, 308 AD2d 557, 559 [2003]; Mellen v Mellen, 260 AD2d at 610).
The father’s remaining contentions are without merit. Rivera, J.R, Spolzino, Dickerson and Eng, JJ., concur.